DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (United States Patent Application Publication 2011/0242368), hereinafter referenced as Haneda, in view of Hara (United States Patent Application Publication 2015/0237247).
Regarding claim 1, Haneda discloses an image capturing apparatus comprising: an imaging sensor (figure 1 exhibits image sensor 2 as disclosed at paragraph 32); and a processor (figure 1 exhibits processor 10 as disclosed at paragraph 39) configured to set n exposure times for n successive frames, where n is an integer equal to or larger than two and the n exposure times are different from each other (figure 3 exhibits wherein 2 exposure times SE and LE are set for 2 successive frame as disclosed at paragraph 45); control the imaging sensor to capture the n successive frames with the n exposure times (figure 3 exhibits wherein the exposure time of the each exposure starts during the readout of the prior exposure such that a blanking period between frames is eliminated as disclosed at paragraph 54); acquire n pieces of image data of the n successive frames captured by the imaging sensor (figure 3 exhibits wherein 2 pieces of image data of the 2 successive frames are readout and acquired); and generate a composite frame for recording or displaying a motion picture of an extended dynamic range 
Hara is a similar or analogous system to the claimed invention as evidenced Hara teaches an imaging device wherein the motivation of reducing focal plane distortion, thereby improving the quality of a composite image would have prompted a predictable variation of Haneda by applying Hara’s known principal of eliminating a blanking time by having a second exposure occur simultaneously with the readout of a prior exposure (figures 5 and 7 exhibits wherein a second exposure period starts concurrently with the end of a first exposure period such that a blanking period between exposures is eliminated as disclosed at paragraphs 81 and 91).
In view of the motivations such as reducing focal plane distortion, thereby improving the quality of a composite image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Haneda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Haneda in view of Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses wherein the processor is further configured to control the imaging sensor to make the blank period between frames shorter to an extent that almost no attention is required relative to the n exposure times (figures 5 and 7 exhibits wherein a second exposure period starts concurrently with the end of a first exposure period such that a blanking period between exposures is eliminated as disclosed at paragraphs 81 and 91).
Regarding claim 9, Haneda in view of Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses wherein the blank period is a time lag between reading of image data from the imaging sensor and a start of exposure for new image data (figures 5 and 7 exhibits wherein a second exposure period starts concurrently with the end of a first exposure period such that a blanking period between exposures is eliminated as disclosed at paragraphs 81 and 91).
Claim 13, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 16, a method, corresponds to and is analyzed the same as the apparatus of claim 5.
Claim 17, a method, corresponds to and is analyzed the same as the apparatus of claim 9.
Claim 18, a non-transitory computer readable medium, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 93 teaches storing an operating program on a storage medium).
Claim 19, a non-transitory computer readable medium, corresponds to and is analyzed the same as the apparatus of claim 5 (paragraph 93 teaches storing an operating program on a storage medium).
Claim 20, a non-transitory computer readable medium, corresponds to and is analyzed the same as the apparatus of claim 9 (paragraph 93 teaches storing an operating program on a storage medium).
Claim 4, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda in view of Hara and further in view of Ichikawa (United States Patent Application Publication 2014/0016001).
Regarding claim 4, Haneda in view of Hara discloses everything claimed as applied above (see claim 1), however, Haneda fails to disclose wherein the processor is further configured to set the n exposure times on the basis of exposure information stored in a storage unit.
Ichikawa is a similar or analogous system to the claimed invention as evidenced Ichikawa teaches an imaging device wherein the motivation of maintaining an exposure difference between images used in an HDR image which results in an HDR image obtained at a desired output level would have prompted a predictable variation of Haneda by applying Ichikawa’s known principal of storing exposure diagrams for setting short and long exposures (figure 4 exhibits stored exposure diagrams for setting short and long exposures as disclosed at paragraph 45).
In view of the motivations such as maintaining an exposure difference between images used in an HDR image which results in an HDR image obtained at a desired output level one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Haneda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Haneda in view of Hara and further in view of Ichikawa discloses everything claimed as applied above (see claim 4), in addition, Hara discloses wherein the processor is further configured to control the imaging sensor to make the blank period between frames shorter to an extent that almost no attention is required relative to the n exposure times (figures 5 and 7 exhibits wherein a second exposure period starts concurrently with the end of a first exposure period such that a blanking period between exposures is eliminated as disclosed at paragraphs 81 and 91).
Regarding claim 12, Haneda in view of Hara and further in view of Ichikawa discloses everything claimed as applied above (see claim 4), in addition, Hara discloses wherein the blank period is a time lag between reading of image data from the imaging sensor and a start of exposure for new image data (figures 5 and 7 exhibits wherein a second exposure period starts concurrently with the end of a first exposure period such that a blanking period between exposures is eliminated as disclosed at paragraphs 81 and 91).
Allowable Subject Matter
Claims 2, 3, 6, 7, 10, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art of record fails to teach or suggest wherein the processor is further configured to set the n exposure times on the basis of expression (1), as recited in the claim, in combination with the elements of claim 1 on which it is dependent.  The closest prior art of record, Haneda in view of Hara teaches the apparatus of claim 1, however, the combination fails to teach or suggest wherein the processor is further configured to set the n exposure times on the basis of expression (1), as recited in the claim.
Claim 3 is objected to because the prior art of record fails to teach or suggest wherein the processor is further configured to set the n exposure times on the basis of expression (2), as recited in the claim, in combination with the elements of claim 1 on which it is dependent.  The closest prior art of record, Haneda in view of Hara teaches the apparatus of claim 1, however, the combination fails to teach or suggest wherein the processor is further configured to set the n exposure times on the basis of expression (2), as recited in the claim.
Claims 6 and 10 are objected to based on their dependence on claim 2.
Claims 7 and 11 are objected to based on their dependence on claim 3.
Claim 14 is a method variant of claim 2 and is objected to for reasons similar to those of claim 2.
Claim 15 is a method variant of claim 3 and is objected to for reasons similar to those of claim 3.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burt et al. (United States Patent 8,830,360) teaches a method for generating composite images.
Ishikawa (United States Patent Application Publication 2012/0268617) teaches a method for generating composite images.
Park et al. (United States Patent Application Publication 2018/0097983) teaches a method for generating composite images.
Makii (United States Patent Application Publication 2009/0262218) teaches a method for generating composite images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696